Citation Nr: 0508558	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  95-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury with chondromalacia, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel





INTRODUCTION

The veteran had active military service from October 1965 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO denied a rating in excess of 10 percent for residuals 
of a right knee injury with chondromalacia.  

In September 1995, the RO granted entitlement to an increased 
rating of 20 percent for residuals of a right knee injury to 
include chondromalacia effective April 8, 1994.

In May 1998, after adjudicating another issue then pending on 
appeal, the Board remanded the claim of entitlement to an 
increased rating for residuals of a right knee injury with 
chondromalacia to the RO for further development and 
adjudicative action.  The case was again remanded for 
additional development in August 2000.  

In November 2002 the RO granted entitlement to a separate 
rating of 10 percent for degenerative arthritis of the right 
knee, effective January 24, 2000.

In March 2004, the Board again remanded the case for further 
development.  

In January 2005 the RO affirmed the determines previously 
entered.

The case has been returned to the Board for further appellate 
review.  



FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Residuals of a right knee injury with chondromalacia are 
characterized by moderate instability of the knee that 
requires a brace.  

3.  Degenerative joint disease of the right knee is 
characterized by minimal (noncompensable) limitation of 
motion with pain on motion that results in functional 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right knee injury with chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5257 
(2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim in August 
2000.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The initial September 1994 rating decision, February 1995 
statement of the case, several supplement statements of the 
case, and VA letters apprised the veteran of the information 
and evidence needed to substantiate his claim for increased 
compensation benefits for his right knee disabilities, the 
laws applicable in adjudicating the appeal, and the reasons 
and bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  




In particular, in a May 2004 letter, the veteran was informed 
of the provisions of the VCAA and was advised to identify any 
evidence in support of his claim that had not been obtained.  
He was also advised of the evidence he needed to submit to 
show that he was entitled to increased compensation benefits 
for his right knee disabilities.  The letter further informed 
him that VA would obtain his service medical records, VA 
records, and other pertinent federal records; and that he 
would be scheduled for a VA examination if one was necessary 
to decide his claim.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim over the 10-year 
period it has been in appellate status.  




The United States Court of Appeals for Veteran Claims (CAVC) 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In the present case, regarding the claim for increased 
compensation benefits for right knee disabilities, a 
substantially complete application was received from the 
veteran in 1994, several years before the VCAA was enacted.  

Thereafter, in a rating decision dated in September 1994, the 
RO denied the claim.  The veteran was provided with 
appropriate VCAA notice in May 2004.

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
new claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  




Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also, Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini II, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  In February 2005, 
the veteran submitted a statement that did not identify any 
outstanding evidence.  Furthermore, in the February 2005 
letter returning his case to the Board, VA again provided him 
the opportunity to submit any additional evidence he had in 
support of his claim.  No additional evidence has been 
received.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  The veteran was afforded several VA 
examinations.  The Board is satisfied that the evidence of 
record is sufficient upon which to make a decision on the 
issues presented.  Hence, VA's duty to assist the veteran in 
the development of his claims has been satisfied.  


Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  

Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2004).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Semilunar, dislocated cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2004).  




Moderate subluxation or lateral instability of the knee is 
assigned a 20 percent disability rating.  Severe subluxation 
or lateral instability of the knee warrants a 30 percent 
disability rating.  This is the maximum rating provided under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
evaluation of knee dysfunction under both of those codes does 
not amount to pyramiding under 38 C.F.R. § 4.14, if there is 
evidence of additional disability.  See VAOPGCPREC 23-97.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the CAVC held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. 
§§ 4.40, 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  

Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be considered.  
However, in Johnson v. Brown, 9 Vet. App. 7 (1996), the CAVC 
noted that, since Diagnostic Code 5257 was not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis or osteoarthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 10 percent rating will be assigned if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, including Note 1 
and 5010 (2004).  

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1)  where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2)  where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3)  where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59.  

Finally, the CAVC noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, supra.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

Diagnostic Code 5260 pertains to limitation of flexion of the 
leg.  A 10 percent rating is assigned when flexion is limited 
to 45 degrees; a 20 percent rating is assigned when flexion 
is limited to 30 degrees; and a 30 percent rating is assigned 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).  

Diagnostic Code 5261 pertains to limitation of extension of 
the leg.  A 20 percent rating is assigned when extension is 
limited to 15 degrees.  A 30 percent rating is assigned when 
extension is limited to 20 degrees; and a 40 percent rating 
is assigned when extension is limited to 30 degrees.  To 
warrant a 50 percent rating, extension must be limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

Malunion of the tibia and fibula with marked knee disability 
is assigned a 30 percent disability rating.  A 40 percent 
rating is warranted when there is nonunion of the tibia and 
fibula which requires a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004).  


Factual Background

VA treatment records dated from January 1992 to October 2003, 
show that the veteran was seen intermittently for complaints 
of right knee pain.  In February 1994, an X-ray of the right 
knee showed no evidence of acute abnormality or significant 
degenerative changes.  The impression was normal right knee.  
In May 1994, he reported episodes of giving way of the knee, 
but they had decreased since he had been performing strength 
exercises and wearing a brace for the knee.  

Physical examination showed minimal swelling and effusion of 
the knee.  Anterior drawer and Lachman's were positive, but 
McMurray's was negative.  There was no laxity to varus and 
valgus stress.  Range of motion was from 0 degrees to 130 
degrees.  In July 1995, there was slight swelling in the 
right knee.  There was no effusion.  There was a positive 
McMurray's sign that related to the medial meniscus.  
Lachman's was 1+.  The diagnoses for the right knee were torn 
medial meniscus; chondromalacia; questionable anterior 
cruciate ligament tear; and lateral subluxation of the right 
patella.  

Upon VA orthopedic examination in July 2002, the veteran 
reported that his right knee had been getting worse and that 
it gave out on him three to four times per week.  He wore a 
knee brace and took aspirin once or twice a day for the pain.  

Clinical evaluation revealed range of motion of the right 
knee was 0 degrees to 120 degrees.  There was no effusion or 
erythema.  There was moderate medial joint line tenderness.  
An attempt at McMurray's caused pain in the medial area of 
the joint.  Lachman's was positive.  Strength testing showed 
good strength against manual resistance but with pain.  X-
rays confirmed early degenerative changes.  

The examiner reviewed the veteran's claims file.  The 
assessment was right anterior cruciate deficient knee with 
increasing degenerative changes and pain.  The disability 
would cause increased fatigability and a significant decrease 
in functional ability.  

Upon VA orthopedic examination in May 2003, the veteran 
complained of right knee pain.  The pain was continuous; 
there were no periods of flare-up.  He wore a brace on the 
right knee and walked with a cane when he was at home.  He 
experienced subluxation of the right knee.  He was able to 
drive a car and do his day-to-day activities.  He had 
difficulty standing for a prolonged period of time.  Clinical 
evaluation revealed some tenderness over the suprapatellar 
fossa.  Flexion was to 130 degrees.  There was some 
tenderness on the medial lateral ligament but no quadriceps 
wasting.  McMurray's sign was negative.  X-rays showed 
minimal degenerative changes of the right patella, otherwise 
negative right knee.  The diagnosis was synovitis of the 
right knee.  

Upon VA orthopedic examination in October 2003, the veteran 
reported pain and giving way of the right knee that had been 
worsening in the past two months.  He used a cane but had 
been falling more lately.  Clinical evaluation showed full 
extension and flexion to 140 degrees.  There was significant 
pain on the right with ligament testing and medial and 
lateral joint line tenderness.  Quadriceps were weak.  There 
was some difficulty testing due to pain inhibition.  The 
impression was old anterior cruciate ligament tear of the 
right knee; and degenerative arthritis of the lateral 
compartment of the right knee.  


Residuals of a Right Knee Injury with Chondromalacia

The veteran's residuals of a right knee injury with 
chondromalacia are currently rated 20 percent disabling under 
Diagnostic Code 5257.  Based on the clinical findings 
discussed above, the Board finds that an increased rating is 
not warranted.  The veteran has reported episodes of giving 
way of his knee and he wore a knee brace.  However, clinical 
ligament testing has not demonstrated severe subluxation of 
the right knee.  Moreover, since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 are inapplicable.  See Johnson, supra.  Additionally, 
although the veteran used a brace on his knee, there is no 
indication that he has any impairment of the tibia and 
fibula.  Hence, a rating under Diagnostic Code 5262 based 
merely on the use of a brace would be inappropriate.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased rating for 
residuals of a right knee injury with chondromalacia.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Alemany, supra.  


Degenerative Joint Disease of the Right Knee

The veteran is also currently assigned a separate 10 percent 
rating for degenerative joint disease of the right knee in 
accordance with VAOPGCPREC 23-97.  However, the Board also 
finds that the clinical evidence of record does not support 
the assignment of a higher rating for this aspect of the 
veteran's right knee disability under Diagnostic Codes 5261 
or 5262.  The veteran's right knee range of motion studies 
have continually shown that he has almost full range of 
motion of the knee, with painful motion.  Based on these 
clinical findings, and with consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra, the veteran was assigned a 
10 percent rating.  However, the clinical evidence of record 
does not support the assignment of a higher rating for the 
veteran's right knee under any of the Diagnostic Codes 
discussed above.  The knee has not been shown to be unstable, 
his range of motion was not limited to the degree required, 
and he did not experience dislocated cartilage with frequent 
episodes of locking, pain and effusion into the joint.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
degenerative joint disease of the right knee.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that the veteran's right knee 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral under 
38 C.F.R. § 3.321(b)(1).  

Evidence of an exceptional disability picture, such as 
frequent hospitalization, or marked interference with 
employment beyond that contemplated by the Rating Schedule 
has not been demonstrated.  There is no indication that the 
veteran has been consistently hospitalized for treatment 
related to his right knee disability and he has been able to 
maintain his employment.  

Therefore, consideration of an extraschedular rating for the 
service-connected right knee disabilities is not appropriate.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury with chondromalacia is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


